J-S20017-22

                                2022 PA Super 120

 SHAWN M. LARET                           :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 ERIN K. WILSON, JOSEPH M.                :   No. 98 WDA 2022
 ZAPOTOCZNY AND JENNIFER L.               :
 ZAPOTOCZNY, HUSBAND AND WIFE             :

              Appeal from the Order Entered December 22, 2021
                In the Court of Common Pleas of Blair County
                        Civil Division at 2021GN 2999


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

OPINION BY MURRAY, J.:                     FILED: July 12, 2022

     Shawn M. Laret (Appellant) appeals from the trial court’s order

sustaining the preliminary objections filed by Erin K. Wilson (Wilson) in this

action to partition real property Appellant and Wilson had agreed to purchase

from Joseph M. Zapotoczny and Jennifer L. Zapotoczny (the Zapotocznys).

We reverse and remand for further proceedings.

     The trial court summarized the relevant case history as follows:

            [] Appellant filed this [p]artition action on September 15,
     2021. [Appellant] and Defendant [Erin K.] Wilson had entered
     into an [A]rticle of Agreement with [the Zapotocznys] to purchase
     real property. [Appellant] and [] Wilson resided together at the
     property until they ended their relationship and [Appellant] left
     the premises. The parties never completed payments under the
     Article of Agreement and [Appellant] was essentially seeking some
     credit for the money he paid under the Article of Agreement.

          Preliminary [o]bjections were filed by [] Wilson on October
     20, 2021. The basis of the preliminary objections was an
J-S20017-22


       allegation that [Appellant] failed to state a cause of action in
       [p]artition as he was not a legal owner of the property. …

Trial Court Opinion, 2/9/22, at 1-2.

       On December 22, 2021, the trial court sustained Wilson’s preliminary

objections and dismissed Appellant’s partition action.         Trial Court Order,

12/22/21. Appellant filed a motion for reconsideration, which the trial court

denied on January 3, 2022.          Thereafter, Appellant timely filed a notice of

appeal. Appellant and the trial court have complied with Pa.R.A.P. 1925.

       Appellant presents the following issue for our review:

              Did the trial court commit an abuse of discretion or render
              an error at law by granting a demurrer in the form of
              preliminary objections and dismissing Appellant’s complaint,
              when [Wilson] failed to present any legal authority
              definitively stating that [Appellant], a party to a land sales
              contract, does not possess the right to proceed with a
              partition action, while Appellant did provide authority
              verifying these rights[?]

Appellant’s Brief at 9 (some capitalization omitted).1

       Appellant first challenges the trial court’s grant of a demurrer, as Wilson

presented no legal authority supporting her claim. Id. at 12. Appellant argues

the trial court, relying on Wilson’s “factual argument” that the parties were in

default of the purchase agreement, improperly declared the agreement void

based on the default. Id. According to Appellant, the trial court erred because

(a) it failed to accept as true all averments in Appellant’s complaint; (b) the


____________________________________________


1Because of our disposition, we need not address the second issue listed in
Appellant’s brief.

                                           -2-
J-S20017-22


case is not free of doubt; and (c) any doubt must be resolved in favor of

Appellant, as plaintiff. Id.

       Appellant further asserts that a party seeking to declare a default and

foreclose on property must first issue an “Act 91 Default Notice”2 describing

the terms of the default and affording the purchaser(s) an opportunity to cure.

Id. at 15. Appellant posits that, even where an Act 91 Default Notice is issued,

the Zapotocznys could seek relief only through a foreclosure action. Id. at

13-14. Appellant cites Anderson Contracting Co. v. Daughterty, 417 A.2d

1227 (Pa. Super. 1979), as prohibiting a land sale contract from including a

provision that declares the sales agreement void upon default. Appellant’s

Brief at 14.

       We initially observe our scope and standard of review:

       Our standard of review in [an] appeal arising from an order
       sustaining preliminary objections in the nature of a demurrer is de
       novo, and our scope of review is plenary. We recognize a
       demurrer is a preliminary objection to the legal sufficiency of a
       pleading and raises questions of law; we must therefore accept as
       true all well-pleaded, material, and relevant facts alleged in the
       complaint and every inference that is fairly deducible from those
       facts. A preliminary objection in the nature of a demurrer should
____________________________________________


2 Act 91 requires notice prior to the initiation of an action in mortgage
foreclosure:

       (a) Before any mortgagee may accelerate the maturity of any
       mortgage obligation covered under this article, commence any
       legal action including mortgage foreclosure to recover under such
       obligation, or take possession of any security of the mortgage
       debtor for such mortgage obligation, such mortgagee shall give
       the mortgagor notice as described in section 403-C….

35 P.S. § 1680.402c(a).

                                           -3-
J-S20017-22


      be sustained only in cases that clearly and without a doubt fail to
      state a claim for which relief may be granted.

Raynor v. D'Annunzio, 243 A.3d 41, 52 (Pa. 2020) (citations omitted).

      Our Supreme Court has long held: “An equitable title is sufficient in

Pennsylvania, to recover upon in partition.” Longwell v. Bentley, 23 Pa. 99,

102 (Pa. 1854) (citing Willing v. Brown, 7 Serg. & Rawle 467 (Pa. 1822)).

In Smith v. Glen Alden Coal Co., 32 A.2d 227 (Pa. 1943), our Supreme

Court explained:

      When a vendor sells land on a contract his interest in it ceases to
      be real estate. It becomes a chose in action, a personal demand
      for the consideration, money, . . . and the legal title is held only
      as security for the payment of the debt. The vendee becomes
      in substance the owner of the estate.

Id. at 232 (emphasis added, quotation marks and citation omitted).

      More recently, the Lycoming County Court of Common Pleas addressed

a similar scenario.   In Marzo v. Street, 39 Pa. D. & C.5th 188 (C.C.P.

Lycoming 2014), Benjamin Marzo (Marzo) and Vanessa Street (Street)

executed an article of agreement to purchase real property, which included a

building with three rental units, from Barbara Schramm (Schramm). Id. at

189-90. The agreement required Marzo and Street to purchase the property

for $98,000, payable in monthly installments over a fifteen-year period. Id.

at 189. Under the agreement, Schramm was to execute and deliver a deed

conveying the property to Marzo and Street following their full payment of the

$98,000 purchase price. Id. Marzo and Street resided together in one unit




                                     -4-
J-S20017-22


at the property from 2003 until November 2007. Id. at 190. After November

2007, Street retained exclusive possession of the unit. Id.

      Marzo filed a complaint for partition, to which Street filed preliminary

objections.   Id. at 189.     The trial court overruled Street’s preliminary

objections, concluding that “an equitable interest is sufficient to recover in

partition.” Id. at 193. The trial court correctly observed:

      A complaint in partition must include a description of the property
      and a statement of the nature and extent of the interest of each
      party in the property….

      In the instant case, Marzo plead sufficient facts for the relief
      requested in partition pursuant to Pa.R.C.P. 1551 et seq.
      Specifically, Marzo pled that he has an equitable interest in real
      property pursuant to an Article of Agreement which was duly
      recorded against the property. Marzo included a description of
      the property and provided a statement of the nature and extent
      of the interest of each party in the property. Marzo alleged that
      over 50% of the payments due under the agreement have already
      been made. Marzo further averred that Street has been using and
      occupying part of the property to the exclusion of Marzo since
      November 2007. The relief sought by Marzo is that which the
      [c]ourt is required to address in a decision and order rendered
      pursuant to Pa.R.C.P. 1570 [(Decision and Order)]. Accordingly,
      this matter is not clear and free from doubt to warrant a dismissal;
      Marzo has sufficiently plead facts in support of the relief
      requested.

Id. at 193.

      Here, Appellant similarly pled an interest in the property by virtue of the

June 7, 2013, Article of Agreement. Complaint, 9/16/21, ¶ 5. In its February

9, 2022, Opinion, the trial court recognized its error in sustaining Wilson’s

preliminary objections:




                                      -5-
J-S20017-22


      [W]hile it is clear that [Appellant] does not have legal title to the
      property at issue, he does maintain an equitable interest in the
      property pursuant to the Article of Agreement that he entered into
      along with [] Wilson. This equitable interest is sufficient to allow
      him to pursue an action in partition in accordance with the long-
      standing law of this Commonwealth. See 23 Standard Pa. Practice
      2d 122:19, Hanna v. Clark, 4 A. 981 (Pa. 1899).

      ….

      Accordingly, [the c]ourt recognizes and acknowledges an error of
      law in our Opinion and Order of December 22, 2021, in which the
      preliminary objections in the nature of a demurrer were granted
      and in the missed opportunity to rectify the same through the
      Motion for Reconsideration. . . . [The trial court] respectfully
      requests [the] Superior Court to remand this action to allow the
      partition action to move forward in accordance with the law.

Trial Court Opinion, 2/9/22, at 5-6.

      Because Appellant’s complaint sufficiently pled an interest in the

property, see Longwell, supra, we agree that the trial court erred in

sustaining   Wilson’s   preliminary    objections   and   dismissing   Appellant’s

complaint. Accordingly, we reverse and remand for further proceedings.

      Order reversed. Case remanded for further proceedings consistent with

this Opinion. Jurisdiction relinquished.




                                       -6-
J-S20017-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2022




                          -7-